 


114 HR 4395 IH: To repeal the provision permitting the use of rocket engines from the Russian Federation for the evolved expendable launch vehicle program.
U.S. House of Representatives
2016-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 2d Session 
H. R. 4395 
IN THE HOUSE OF REPRESENTATIVES 
 
January 28, 2016 
Mr. McCarthy (for himself and Mr. Hunter) introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To repeal the provision permitting the use of rocket engines from the Russian Federation for the evolved expendable launch vehicle program. 
 
 
1.Repeal of provision permitting the use of rocket engines from the Russian Federation for the evolved expendable launch vehicle programSection 8048 of the Department of Defense Appropriations Act, 2016 (division C of Public Law 114–113) is repealed and shall be deemed never to have been enacted.  